DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-9, 16 and 21 have been amended.
Claims 1-22 as presented October 25, 2021 are currently pending and considered below.

Claim Objections
Claim 2 is objected to because of the following informalities: “selecting the the insulin therapy recommendation the provider device” should read “selecting the ”. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more
Claims 1-15 recite a method for presenting insulin therapy recommendations with therapy insight to a diabetic, which is within the statutory category of a process. Claims 16-21 recite a method for presenting insulin therapy data to a dashboard of an electronic device of a diabetic, which is within the statutory category of a process. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for PWDs 
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; 
receiving, at the device, insulin therapy data for the PWD; 
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; 
receiving an insulin therapy recommendation from a provider device associated with the provider, the insulin therapy recommendation being associated with the one or more therapy insights and corresponding to a pattern of behavior associated with the insulin- based management of the PWD's diabetes; 
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer;
displaying, within the first layer of the GUI, the one or more therapy insights
displaying, within the first layer of the GUI, the insulin therapy recommendation received from the provider device; and 
displaying within the second layer of the GUI contextual information related to the one or more therapy insights.  
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the device, one or more processors, memory, display, sensor and GUI, the claim recites steps of receiving blood glucose and insulin therapy data, determining a therapy insight, receiving an insulin therapy recommendation and displaying a therapy insight, a therapy recommendation and contextual information. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. providing clinical advice and therapy recommendations to a person with diabetes). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1 and 16 recite at least one abstract idea.
claims 2-15 and 17-21 further narrow the abstract idea described in the independent claims. Claim 2 merely further describes the insulin therapy recommendation. Claims 3, 4, 6-9 and 15 merely further describe the insulin therapy settings. Claims 10 and 11 further describes the recommended changes portion. Claims 12, and 18 merely further describe the swipe gesture. Claim 14 merely further describes the additional insulin dosing. Claims 17, 19 and 20 merely further describe the insulin therapy data. Claim 21 merely further describes the clinical advice. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 16.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
claim 1 recites: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for PWDs 
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; 
receiving, at the device, insulin therapy data for the PWD; 
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; 
receiving an insulin therapy recommendation from a provider device associated with the provider, the insulin therapy recommendation being associated with the one or more therapy insights and corresponding to a pattern of behavior associated with the insulin- based management of the PWD's diabetes; 
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer;
displaying, within the first layer of the GUI, the one or more therapy insights
displaying, within the first layer of the GUI, the insulin therapy recommendation received from the provider device; and 
displaying within the second layer of the GUI contextual information related to the one or more therapy insights.  

A given client computing platform may include one or more processors configured to execute computer program modules. The computer program modules may be configured to enable an expert (e.g., an administrator) or user associated with a given client computing platform to interface with CDS system lO0A and/or external resources, and/or provide other functionality attributed herein to client computing platform(s). Regarding the memory and device, the specification states in paragraph 205: By way of example, and not limitation, such computer-readable media may include non-transitory computer-readable storage media including Random Access Memory (RAM), Read-Only Memory (ROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc Read-Only Memory (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, flash memory devices (e.g., solid-state memory devices), or any other storage medium which may be used to carry or store desired program code in the form of computer-executable instructions or data structures and which may be accessed by a general-purpose or special-purpose computer. Combinations of the above may be included within the scope of computer-readable media. Regarding the display and GUI, the specification states in paragraph 179: Mobile application 1125, in various embodiments, may execute on any suitable mobile computing device that can store and execute a mobile application that is adapted to display and input therapy relevant information wirelessly received from the other components of the system as well as from a graphical user interface that enables user to interact with the application. In one embodiment, mobile device 1120 can also store and execute a trusted mobile application within a trusted execution environment (hardware and/or software) that is not, generally speaking, accessible to users or devices communicating with mobile device 1120 but that is accessible to other applications executing on mobile device 1120. Regarding the sensor, the specification states in paragraph 49: In various embodiments, blood glucose data 108 may be provided from any suitable glucose sensor. In some embodiments, a glucose sensor may be a continuous glucose monitor (CGM), a flash glucose monitor, a blood glucose meter (BGM), or any other suitable sensor.
The dependent claims 2-15 and 17-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 2 further defines the device. Claims 3 and 5-10 merely further define the insulin delivery device. Claim 9 defines the GUI. Claims 14, 15 and 19 merely further define icons. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, one or more processors, memory, display, sensor, device and GUI to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The dependent claims 2-15 and 17-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 2 further defines the device. Claims 3 and 5-10 merely further define the insulin delivery device. Claim 9 defines the GUI. Claims 14, 15 and 19 merely further define icons. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Booth (US 2017/0351842 A1) in further view of Zhong (US 2017/0053552 A1) and Bayston (US 2016/0216874 A1).
Regarding claim 1, Booth teaches: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for PWDs (the patient device obtains blood glucose data from a glucometer or glucose sensor [0070], [0052]; patient device includes data processing hardware, memory and display in communication with the data processor [0054])
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; (receiving the patient’s insulin dose administered by the insulin device [0073]; the system facilitates communication between the patient and the patient’s HCP [0052])
receiving, at the device, insulin therapy data for the PWD; (the patient device receives the patient’s insulin dose administered by the insulin device [0073])
receiving an insulin therapy recommendation from a provider device associated with the provider, the insulin therapy recommendation […] 
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display […] (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP, and the GUI of the patient device displays the new insulin dosage [0098], [0058], Fig. 5B, [0086]-[0087])
displaying, […] the insulin therapy recommendation received from the provider device; and (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP, and the GUI of the patient device displays the new insulin dosage [0098], [0058], Fig. 5B, [0086]-[0087])
Booth does not teach:
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; 
recommendation being associated with the one or more therapy insights and corresponding to a pattern of behavior associated with the insulin- based management of the PWD's diabetes;
displaying, […] the one or more therapy insights 
[…] contextual information related to the one or more therapy insights.
However, Zhong in the analogous art teaches:
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; 
recommendation being associated with the one or more therapy insights and corresponding to a pattern of behavior associated with the insulin- based management of the PWD's diabetes; (glycemic insights may be generated in response to certain events such as an insulin dose or blood glucose level by looking at historical data for associations between specific situations and glucose patterns [0113]; for ex. an insulin bolus at lunch leading to hypoglycemia provides a patient a message "2.0 Units of bolus with carbohydrate<20 grams have been commonly found to result in a low glucose pattern in your history" [0127]-[0131])
displaying, […] the one or more therapy insights (the glycemic insight message may be displayed to the patient on an interactive GUI [0047])
[…] contextual information related to the one or more therapy insights. (the glycemic insight messages provide information to patients in a way that is easy to understand regarding the insight, the factor associated with the glycemic outcome and the historical outcome [0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth to include determining a therapy insight for the PWD corresponding to insulin therapy and comprising clinical advice, recommendation associated with the therapy insight that corresponds to a pattern of behavior, displaying the therapy insight and contextual information related to the therapy insight as taught by Zhong. There are many factors and behaviors that affect blood glucose levels for a diabetic patient such as food, exercise, diseases, stress, sleep, time of day and insulin pump maintenance. Hence, it is beneficial to provide a correlative analysis that pinpoints specific and personalized behaviors that are associated with a patient’s glycemic outcomes (Zhong [0005]). Furthermore, displaying the therapy insight along with the associated information allows the patient to be directly informed of the pattern of behavior in an easy to understand message in a timely manner (Zhong [0006], [0118]).  
Booth and Zhong do not teach:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer
displaying within the first layer of the GUI  
displaying within the first layer of the GUI  
displaying within the second layer of the GUI  
However, Bayston in the analogous art teaches:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer (displaying on the user interface a first layer of content overlapping a second layer [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the second layer of the GUI (displaying on the user interface a second layer of content [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth and Zhong to include displaying a first layer overlaying a second layer of a GUI as taught by Bayston. By providing layering of content of an application, the content of the lower layer can still be exposed including selectable inputs (Bayston [0046]).
Regarding claim 2, Booth, Zhong and Bayston teach the method of claim 1 as described above. 
Booth further teaches:
wherein the insulin therapy recommendation is received in response to the provider selecting the the insulin therapy recommendation the provider device (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP which is then transmitted to the patient device [0098], [0081], [0058])
Regarding claim 3, Booth, Zhong and Bayston teach the method of claim 1 as described above. 
Booth further teaches:
further comprising: […] view recommended changes to insulin therapy settings of an insulin delivery device, displaying the recommended changes to insulin therapy settings (the insulin pump and insulin pen include a display in communication with the processor and receive a recommended insulin dose based on the recommended dosing information [0073], [0055], [0053])
Booth does not teach:
responsive to a selection
However, Zhong in the analogous art teaches:
responsive to a selection (selecting an element to present additional details on the user interface [0201])
Regarding claim 4, Booth, Zhong and Bayston teach the method of claim 3 as described above. 
Booth further teaches:
wherein the recommended changes to insulin therapy settings comprise one or more: of recommended changes to meal insulin dosing, recommended changes to a number of insulin units of meal insulin dosing, recommended changes to correction insulin dosing and recommended changes to a number of insulin units of correction insulin dosing, and recommended changes to insulin therapy settings of the insulin delivery device (the insulin administrative device may receive and execute the insulin treatment program directly from the patient device, so that a total insulin bolus dose including a correction amount and a meal bolus can be automatically administered based on the recommended dosing information [0073], [0061], Fig. 3A)
Regarding claim 5, Booth, Zhong and Bayston teach the method of claim 4 as described above. 
Booth further teaches:
wherein the insulin delivery device is an insulin pump (the administrative device may include an insulin pump or pen that may receive and execute the insulin treatment program transmitted from the dosing controller [0061])
Regarding claim 6, Booth, Zhong and Bayston teach the method of claim 3 as described above. 
Booth further teaches:
further comprising: responsive to a selection to accept the recommended changes to the insulin therapy settings […], automatically updating the insulin therapy settings of the insulin delivery device to align with the recommend changes to the insulin therapy settings (the new insulin dosing regimen is confirmed when the patient selects the “confirm dose” link, and the insulin administrative device receives the insulin treatment program directly from the patient device, Fig. 5B - 516, [0087], [0073], [0061], Fig. 3A)
Booth does not teach:
 the insulin delivery device
However, Zhong in the analogous art teaches:
the insulin delivery device (conventional features and functionalities related to insulin pumps and infusion systems [0044])
Regarding claim 7, Booth, Zhong and Bayston teach the method of claim 3 as described above. 
Booth further teaches:
responsive to a selection to accept the recommended changes to the insulin therapy settings, transmitting instructions corresponding the updating of the insulin therapy settings to an insulin delivery device (the new insulin dosing regimen is confirmed when the patient selects the “confirm dose” link; the insulin administrative device with a processor that executes instructions receives the insulin treatment program directly from the patient device and automatically administers the total insulin dose, Fig. 5B - 516, [0087], [0073], [0055], [0061], Fig. 3A)
Regarding claim 16, Booth teaches: A method for presenting insulin therapy data on a person with diabetes (PWD) dashboard at an electronic device, comprising:
at a device with one or more processors, memory and a display: (patient device includes data processing hardware, memory and display in communication with the data processor [0054])
receiving, from a blood glucose sensor, blood glucose data for PWDs receiving insulin- based therapy, wherein the PWD is associated with a provider caring for the PWD; (the system facilitates communication between the patient and the patient’s HCP regarding the patient’s insulin dosing, and blood glucose data is obtained from a glucometer or glucose sensor [0070], [0052])
receiving insulin therapy data for the PWD: […] 
receiving a recommended setting change to an insulin delivery device from a provider device associated with the provider, the recommended setting change […] (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP, which is transmitted to the insulin administering device via the patient’s device [0086], [0058], [0073])
responsive to receiving the recommended setting change from the provider device, displaying, on the display […] (the recommended insulin dosing regimen for the insulin administering device prescribed by the HCP using the device of the HCP is displayed on the GUI [0058], Fig. 5B, [0086]-[0087])
displaying, […] an indication of the recommended setting change (the recommended insulin dosing regimen for the insulin administering device is displayed on the GUI [0058], Fig. 5B, [0086]-[0087])
in response to selection to view insulin therapy data subsequent to the recommended setting change, displaying insulin therapy data subsequent to the recommended setting change, wherein the displaying of the insulin therapy data replaces the displaying of the indication of the recommended setting change. (the new insulin dosage regimen notification (layer) contains a selectable link to view the new insulin dosing regimen, which when selected causes the insulin dosing regimen screen to be displayed and replaces the notification screen [0086]-[0087], Fig. 5B) 
Booth does not teach:
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; 
recommended setting change being associated with the one or more therapy insights
displaying, […] the one or more therapy insights 
[…] contextual information related to the one or more therapy insights. (the glycemic insight messages provide information to patients in a way that is easy to understand regarding the insight, the factor associated with the glycemic outcome and the historical outcome [0118])
However, Zhong in the analogous art teaches:
based at least partially on one or more of the blood glucose data or the therapy data, determining one or more therapy insights for the PWD, wherein the one or more therapy insights correspond to the insulin-based therapy of the PWD and comprise clinical advice for insulin-based management of the PWD's diabetes; (determining a glycemic insight based on the correlation between the insulin and blood glucose data and the glycemic outcome [0008], [0054], [0113]; glycemic insight messages provide glycemic management information to patients [0118], [0124])
recommended setting change being associated with the one or more therapy insights (glycemic insights may be generated in response to certain events such as an insulin dose or blood glucose level by looking at historical data for associations between specific situations and glucose patterns [0113]; for ex. an insulin bolus at lunch leading to hypoglycemia provides a patient a message "2.0 Units of bolus with carbohydrate<20 grams have been commonly found to result in a low glucose pattern in your history" [0127]-[0131])
displaying, […] the one or more therapy insights (the glycemic insight message may be displayed to the patient on an interactive GUI [0047])
[…] contextual information related to the one or more therapy insights. (the glycemic insight messages provide information to patients in a way that is easy to understand regarding the insight, the factor associated with the glycemic outcome and the historical outcome [0118])

 Booth and Zhong do not teach:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer
displaying within the first layer of the GUI  
displaying within the first layer of the GUI
displaying within the second layer of the GUI 
However, Bayston in the analogous art teaches:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer overlaying the second layer (displaying on the user interface a first layer of content overlapping a second layer [0086])
displaying within the first layer of the GUI 
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the second layer of the GUI (displaying on the user interface a second layer of content [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth and Zhong to include displaying a first layer overlaying a second layer of a GUI as taught by Bayston. By providing layering of content of an application, the content of the lower layer can still be exposed including selectable inputs (Bayston [0046]).
Regarding claim 17, Booth, Zhong and Bayston teach the method of claim 16 as described above. 
Booth further teaches:
wherein the insulin therapy data includes one or more of a glucose level duration portion, a sensor use portion, an average glucose portion, a low glucose events portion, a high glucose events portion and a recommendations history portion (blood glucose data includes glucose measurements and their associated time [0068]; blood glucose measurements on a time-line [0076], Figs. 11A-11E; average blood glucose information [0078], Fig. 4A – 402; low blood glucose alert, Fig. 10A; average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440) 
Regarding claim 20, Booth, Zhong and Bayston teach the method of claim 17 as described above. 
Booth further teaches:
wherein the insulin therapy data comprises at least one plot of insulin therapy data (a graph with the average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440)
Regarding claim 21, Booth, Zhong and Bayston teach the method of claim 16 as described above. 
Booth does not teach:
wherein the clinical advice includes a behavior recommendation  
However, Zhong in the analogous art teaches:
wherein the clinical advice includes a behavior recommendation (a glycemic insight message for a patient regarding mornings without any carbohydrate entry leading to hypoglycemia notifies that patient that “mornings without a carb entry were commonly found to result in a low glucose pattern” [0145]-[0149]; a glycemic insight message for a patient regarding a trend of an insulin bolus at lunch leading to hypoglycemia provides, "2.0 Units of bolus with carbohydrate<20 grams have been commonly found to result in a low glucose pattern in your history" [0127]-[0131])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, Zhong and Bayston in further view of Wei (US 2018/0197628 A1).  
Regarding claim 8, Booth, Zhong and Bayston teach the method of claim 3 as described above. 
Booth further teaches:
[…] the insulin therapy settings of the insulin delivery device to align with the recommend changes to the insulin therapy settings (the new insulin dosing regimen is confirmed and the insulin administrative device receives the insulin treatment program directly from the patient device, Fig. 5B - 516, [0087], [0073], [0061], Fig. 3A)
Booth, Zhong and Bayston does not teach:
responsive to a selection to forgo accepting the recommended changes to the insulin therapy settings, forgo updating the insulin therapy settings 
However, Wei in the analogous art teaches:
responsive to a selection to forgo accepting the recommended changes to the insulin therapy settings, forgo updating the insulin therapy settings (the user has the option to reject a notification to increase the insulin meal bolus, resulting is no modifications being made and the insulin meal dose to be reverted back to the amount that was last used, [0227], Fig. 15 – 1502)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Zhong and Bayston to include a selection to forgo accepting the recommended changes to insulin therapy settings as taught by Wei. This offers the advantage of allowing the patient to experiment and understand the impact of how their choices affect their health (Wei [0014]). 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, Zhong and Bayston in further view of Wei and Blomquist (US 2012/0232521).  
Regarding claim 9, Booth, Zhong and Bayston teach the method of claim 1 as described above. 
Booth further teaches:
responsive to a selection to view recommended changes to the insulin therapy settings […], displaying: […] a first selectable icon corresponding to the recommended changes to the insulin therapy settings; and 
a recommended changes portion comprising at least a portion of insulin dosing, wherein the displaying of […] the recommended changes portion replaces the […] displaying of the layer of GUI (the new insulin dosage regimen notification (layer) contains a selectable link to view the new insulin dosing regimen, which when selected causes the insulin dosing regimen screen to be displayed and replaces the notification screen [0086]-[0087], Fig. 5B)
Booth does not teach:
 the insulin delivery device
However, Zhong in the analogous art teaches:
the insulin delivery device (conventional features and functionalities related to insulin pumps and infusion systems [0044])
Booth and Zhong do not teach:
displaying of the first layer and the second layer of the GUI 
However, Bayston in the analogous art teaches:
displaying of the first layer and the second layer of the GUI (displaying on the user interface a first layer of content overlapping a second layer [0086])
Booth, Zhong and Bayston do not teach:
displaying a header portion when viewing recommended changes to insulin therapy settings 
However, Wei in the analogous art teaches:
displaying a header portion when viewing recommended changes to insulin therapy settings (first section of a screen showing current blood glucose level and trend, and bolus insulin amount [0211], Fig. 10C - 1022)

Booth, Zhong, Bayston and Wei do not teach:
a second selectable icon corresponding to current insulin therapy settings; and
However, Blomquist in the analogous art teaches:
a second selectable icon corresponding to current insulin therapy settings; and (the user activates the menu function to get to the history menu where current and previous insulin dosing can be viewed [0077]-[0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Zhong, Wei and Bayston to include a second selectable icon corresponding to current insulin therapy settings as taught by Blomquist. This provides the user with options in operating their insulin pump to meet their needs (Blomquist [0024]). 
Regarding claim 10, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
wherein the recommended changes portion further comprises: […] an insulin delivery device configured to deliver insulin according to the insulin therapy settings (the insulin administrative device may receive and execute the insulin treatment program directly from the patient device, so that a total insulin bolus dose including a correction amount and a meal bolus can be automatically administered based on the recommended dosing information [0073], [0061], Fig. 3A)
Booth does not teach:
 a representation of an insulin delivery device 

a representation of an insulin delivery device (the screen displays a shape of a syringe to indicate the amount of insulin remaining in the device [0040], Fig. 2 – item 154)
Regarding claim 11, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
wherein the recommended changes portion further comprises: an identifier of an insulin for delivery to the PWD according to the insulin therapy settings (the insulin dosing regimen screen displays the number of units of insulin and the name of the insulin for each dose; for example, 18 units of Humalog at breakfast [0087], Fig. 5B - 510)
Regarding claim 12, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
in response to receiving a swipe gesture, displaying at least a portion of an additional insulin dosing, wherein the portion of the additional insulin dosing replaces the portion of the insulin dosing, while maintaining display of the header portion (a blood glucose request notification appears when it is time for a meal insulin bolus, allowing the patient to make a “slide” motion to advance to screens where blood glucose and meal information are input to attain a correction insulin dose [0089]-[0091], [0093]-[0097] Fig. 6A: 308 – “slide to view today’s activities”, Fig. 6B-6C, Fig. 7A-7B; the header portion displays a log of blood glucose measurements and doses of insulin administered [0092], Fig. 6B-6C, Fig. 7A-7B)
Regarding claim 13, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 12 as described above. 
Booth further teaches:
further in response to receiving the swipe gesture, displaying: a first icon corresponding to accepting the recommended changes; and (the patient selects a button to confirm the recommended total insulin dose [0097], Fig. 7B: 730 – confirm and take the total insulin dose)
a second icon corresponding to rejecting the recommended changes (the patient selects a change dosage button to change the value of the recommended total insulin dose [0097], Fig. 7B - 732)
Regarding claim 14, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 12 as described above. 
Booth further teaches:
wherein the additional insulin dosing comprises meal insulin dosing and the additional insulin dosing comprises correction insulin dosing (Fig. 7B: 722 – correction insulin dose, 724 – meal insulin dose; correction insulin bolus and meal insulin bolus [0095]-[0096])
Regarding claim 15, Booth, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth does not teach:
in response to selection of the second selectable icon, displaying the current insulin therapy settings, wherein the current insulin therapy settings replaces the displayed recommended therapy settings
However, Blomquist in the analogous art teaches:
in response to selection of the second selectable icon, displaying the current insulin therapy settings, wherein the current insulin therapy settings replaces the displayed recommended therapy settings 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, Zhong and Bayston in further view of Mensinger (US 2014/0012511 A1).  
Regarding claim 18, Booth, Zhong and Bayston teach the method of claim 17 as described above. 
Booth, Zhong and Bayston do not teach:
in response to a swipe gesture, scrolling through one or more of the glucose level duration portion, the sensor use portion, the average glucose portion, the low glucose events portion, the high glucose events portion and the recommendations history portion 
However, Mensinger in the analogous art teaches:
in response to a swipe gesture, scrolling through one or more of the glucose level duration portion, the sensor use portion, the average glucose portion, the low glucose events portion, the high glucose events portion and the recommendations history portion (the user may slide the bar on the trend graph of the blood glucose data with their finger to view glucose data for a desired window of time [0184], Fig. 3A - 308) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Zhong and Bayston to include scrolling through one more types of insulin therapy data in response to a swipe gesture as taught by Mensinger. These types of features are useful in providing the diabetic more information to manage their blood glucose (Mensinger [0008]). 
Regarding claim 19, Booth, Zhong and Bayston teach the method of claim 17 as described above. 
Booth further teaches:
a first time duration […] associated with a first time duration of insulin therapy data; (a graph with the average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440)
a second time duration […] associated with a second time duration of insulin therapy data; and (blood glucose values for each time interval for breakfast, lunch, dinner and bedtime of the current day [0083], Fig. 4B – 446)
[…] displaying the insulin therapy data corresponding to the first time duration and replacing the insulin therapy data corresponding to the second time duration (an insulin dosing graph with the dose of insulin administered for each scheduled time interval during the specified time range [0084], Fig. 4C: 452-458)
Booth does not teach:
a first time duration icon
a second time duration icon
in response to receiving selection of the first time duration icon
However, Mensinger in the analogous art teaches:
a first time duration icon (the user can select a time select icon, for example 6 hours, adjusting the window of time of the blood glucose trend graph to 6 hours [0184]-[0185], Fig. 3A - 311)
a second time duration icon (the user can select another time select icon, for example 3 hours, which adjusts the window of time of the blood glucose trend graph to 3 hours [0184]-[0185], Fig. 3A - 311)
in response to receiving selection of the first time duration icon (the user can select a time select icon, for example 6 hours, adjusting the window of time of the blood glucose trend graph to 6 hours [0184]-[0185], Fig. 3A - 311)
.

Response to Arguments
Regarding the objection to Claim 21, the Applicant has amended the claim to overcome the basis of objection.
Regarding the replacement drawing page 23, the drawing has been accepted.
Regarding the information disclosure statement (IDS) submitted on June 14, 2019, the IDS is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.  
Regarding the Preliminary Amendments filed June 28, 2019, July 23, 2019 and August 30, 2019, the amendments have been received and entered.
Regarding the rejection under 35 U.S.C. § 103, the Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the references have been reevaluated due to the change of scope made by the claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686